Citation Nr: 9912310	
Decision Date: 05/04/99    Archive Date: 05/12/99

DOCKET NO.  97-00 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
under the provisions of 38 U.S.C.A. § 1318 (West 1991).  

3.  Entitlement to service connection for hypertension 
secondary to service-connected anxiety neurosis, for accrued 
benefit purposes.  

4.  Entitlement to special monthly compensation on account of 
being housebound, for accrued benefit purposes.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from January 1952 
to January 1954 and from February 1956 to March 1960.  He 
died on July [redacted] 1994.  

In the present case, the appellate has filed claims in her 
capacity as fiduciary for a helpless child of the deceased 
veteran.  The Board of Veterans' Appeals (Board) considered 
two accrued benefits claims in a July 1998 remand.  By that 
action, the claims then before the Board were remanded so 
that an adequate statement of the case could be issued.  The 
Board also referred a claim of entitlement to service 
connection for the cause of the veteran's death to the 
regional office (RO) so that a statement of the case could be 
issued.  

A supplemental statement of the case was issued on the 
accrued benefits issues in July 1998, and a statement of the 
case as to the question of service connection for cause of 
the veteran's death was issued in August 1998.  Curiously, 
the RO also listed entitlement to dependency and indemnity 
compensation under 38 U.S.C.A. § 1318 as an issue for which 
an appeal had been initiated.  A substantive appeal was 
received from the appellant's representative in October 1998.  
The representative referred to both issues listed on the 
August 1998 statement of the case:  entitlement to service 
connection for the cause of the veteran's death, and 
entitlement to dependency and indemnity compensation under 
§ 1318.  

(The decision below addresses both accrued benefits claims 
and the question of service connection for the cause of the 
veteran's death.  Consideration of the § 1318 issue is 
deferred pending completion of the development sought in the 
remand which follows the Board's decision below.)  


FINDINGS OF FACT

1.  The veteran died on July [redacted] 1994, at the age of 62 
due to respiratory failure and gaso-hemoptysis which resulted 
from extensive lung cancer and post-obstructive pneumonia.  

2.  At the time of the veteran's death, service connection 
had been established for anxiety neurosis (100 percent), a 
scar on the distal phalanx of his left thumb (10 percent), 
residuals of a fracture at the base of the right fifth 
metacarpal (0 percent), and myofascitis of the lumbar spine 
(0 percent).  

3.  No competent medical evidence has been presented to show 
that any disorder which led to the veteran's demise was 
attributable to military service or to already service-
connected disability.  

4.  No competent medical evidence has been presented to show 
that any service-connected disability contributed in any 
manner to the veteran's demise. 

5.  The record contains no competent evidence associating 
hypertension to the veteran's service-connected anxiety 
neurosis.  

6.  The veteran did not experience service-connected 
disability, separately ratable from his totally disabling 
anxiety, at a rate of 60 percent or more; he was not 
substantially confined to his home or institutionalized on 
account of service-connected disabilities.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for the 
cause of the veteran's death is not well grounded.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1310, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (1998).  

2.  The claim of entitlement to service connection for 
hypertension secondary to service-connected anxiety neurosis, 
for accrued benefit purposes, is not well grounded.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310 (1998).  

3.  Special monthly compensation on account of being 
housebound, for accrued benefit purposes, is not warranted.  
38 U.S.C.A. § 1114(s) (West 1991); 38 C.F.R. § 3.350(i) 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for the Cause of the Veteran's Death

According to applicable laws and regulations, service 
connection for the cause of a veteran's death requires 
evidence that a service-connected disability was the 
principal or contributory cause of death.  38 U.S.C.A. § 1310 
(West 1991); 38 C.F.R. § 3.312(a) (1998).  A 
service-connected disability will be considered the principal 
(primary) cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b) (1998).  A service-connected 
disability will be considered the contributory cause of death 
when such disability contributed substantially or combined to 
cause death--e.g., when a causal (not just a casual sharing) 
connection is shown.  38 C.F.R. § 3.312(c) (1998).  

Generally, minor service-connected disabilities, particularly 
those of a static nature, or those not materially affecting a 
vital organ (e.g., those disabilities affecting muscular or 
skeletal functions), are not held to have contributed to 
death which was primarily due to unrelated disability.  
Service-connected diseases or injuries affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other diseases or injury primarily causing 
death.  38 C.F.R. § 3.312(c)(2), (3) (1998).  

Generally, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1997).  Additionally, where a 
veteran served continuously 90 days or more during a period 
of war or during peacetime service after December 31, 1946, 
and a malignant tumor such as lung cancer becomes manifest to 
a degree of at least 10 percent within one year from the date 
of termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1998).  

The threshold question that must be resolved is whether the 
appellant has presented evidence that her claim is well 
grounded.  See 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1998); Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim, one that appears to 
be meritorious.  See Murphy, 1 Vet.App. at 81.  An allegation 
that a disorder is service connected is not sufficient; the 
claimant must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  See 38 U.S.C.A. § 5107(a); 
Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  

The quality and quantity of the evidence required to meet 
this statutory burden will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet.App. 91, 92-93 (1993).  
Generally, in claims of service connection, there must be 
evidence of a nexus between disease or injury incurred in or 
aggravated by military service, and subsequent debility.  
Caluza v. Brown, 7 Vet.App. 498 (1995).  Where the issue is 
factual in nature, i.e., whether an incident or injury 
occurred in service, competent lay evidence, including a 
claimant's statements, may constitute sufficient evidence to 
establish a well-grounded claim; however, if the 
determinative issue is one of medical etiology or a medical 
diagnosis, competent medical evidence must be submitted to 
make the claim well grounded.  See Grottveit v. Brown, 
5 Vet.App. 91, 93 (1993).  In other words, a lay person is 
not competent to make a medical diagnosis or to relate a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet.App. 492, 494 (1992).  However, where the issue does 
not require medical expertise, lay testimony may be 
sufficient.  See Layno v. Brown, 6 Vet.App. 465, 469 (1994).  

In the present case, the veteran's certificate of death 
indicates that he died on July [redacted] 1994, at the age 
of 62 due to respiratory failure and gaso-hemoptysis which 
resulted from extensive lung cancer and post-obstructive 
pneumonia.  
At the time of his death, service connection had been 
established for anxiety neurosis (100 percent), a scar on the 
distal phalanx of his left thumb (10 percent), residuals of a 
fracture at the base of the right fifth metacarpal 
(0 percent), and myofascitis of the lumbar spine (0 percent).  

The appellant has not presented specific argument regarding 
her claim of service connection for the cause of the 
veteran's death other than the assertion (in the notice of 
disagreement which was received at the RO in September 1994) 
that "[the veteran's] service related conditions attributed 
to his early death."  The service medical records are 
negative for complaints of, treatment for, or findings of a 
respiratory disorder.  In fact, an examination conducted in 
January 1954 pursuant to the veteran's release from his first 
period of active duty revealed that the veteran's lungs and 
chest were normal.  Additionally, chest X-rays were normal.  
An evaluation conducted in June 1958 also showed that the 
veteran's lungs and chest were normal.  Chest X-rays were 
again negative.  An examination conducted in March 1960 
contemporaneous with the veteran's discharge from his second 
period of active military duty revealed similar findings--the 
veteran's lungs and chest were normal and chest X-rays were 
negative.  

According to post-service medical records, one month after 
the veteran's separation from his first period of active 
military duty in January 1954, a private examination noted 
clinical findings of a sore throat, a temperature, and an 
upper respiratory infection.  A VA examination conducted in 
April 1954 demonstrated that the veteran's respiratory system 
was symmetrical with normal percussion and tactile fremitus 
as well as vesicular breath sounds without rales.  Chest 
X-rays taken at that time were negative.  Additionally, chest 
X-rays taken during a May to July 1955 VA hospitalization for 
psychiatric care and during an August 1955 VA hospitalization 
for low back pain were negative.  An examination completed 
during the May to July 1955 hospitalization showed that the 
veteran's chest was symmetrical and had free and equal 
expansion and that his lungs were normal to percussion and 
auscultation.  

At a VA examination conducted approximately four months 
following his March 1960 discharge from military duty, the 
veteran reported that he had experienced pneumonia and 
pleurisy one month prior to the evaluation and that he 
continued to have a cough.  Chest X-rays taken at the time of 
the post-service examination showed no lung abnormality.  
Subsequently, chest X-rays taken in December 1966 indicated 
that the veteran's lungs were clear.  A VA examination 
conducted in March 1970 noted that the veteran had no history 
of a respiratory disease and demonstrated normal development 
and expansion of his chest, a resonant percussion note, 
normal breath sounds on auscultation, and tactile fremitus 
which was within normal limits.  Chest X-rays showed that the 
veteran's lungs were clear.  

Subsequent chest X-rays taken in May 1986 showed mild chronic 
obstructive lung disease and lung fields which were otherwise 
free of acute pneumonic infiltrate.  Additional medical 
records dated from June 1987 to May 1988 reflected diagnoses 
of, and treatment for, chronic obstructive pulmonary disease 
(COPD).  

Chest X-rays taken in January 1992 noted the development of 
pulmonary vascular congestion.  In October 1992, the veteran 
was treated for asthmatic bronchitis.  Although initial chest 
X-rays reflected pulmonary edema, subsequent chest X-rays 
showed resolution of pulmonary vascular congestion and 
gradual clearing of the veteran's wheezing and asthmatic 
bronchitis.  

Between February and June 1993, the veteran was treated for a 
variably productive cough, wheezing, shortness of breath, 
dark sputum production, chest congestion, and diffuse rhonchi 
(particularly of the left lung).  Chest X-rays taken in June 
1993 showed chronic pulmonary changes and mild vascular 
congestion.  The assessments of moderate restrictive lung 
disease probably secondary to a combination of obesity and 
heart disease, as well as probable bronchitis with mild 
bronchospasm, were made.  At a follow-up examination in July 
1993, the veteran reported that his shortness of breath had 
diminished "a great deal" and that he had been wheezing 
"rarely" and not nearly as severely as he previously had.  
His chest was found to be generally clear with no wheezing, 
rales, or rhonchi.  The examining physician diagnosed, in 
pertinent part, chronic pulmonary disease with chronic 
bronchitis, which was well compensated.  

In September 1993, the veteran was found to have continued 
chest congestion and wheezing.  In November 1993, he was 
treated for a chest cold, a productive cough, wheezing, 
hemorrhagic bronchitis, and a questionable linear change on 
the left side.  The assessment of left-sided pneumonia with 
effusion was made.  

Two months later, in January 1994, the veteran's history of 
bronchitis and COPD was noted.  Additional medical reports 
dated between April and May 1994 reflect treatment for 
pneumonia (which had not cleared in the previous several 
months) as well as extensive left lung cancer.  On July [redacted] 
1994, while an inpatient at a private hospital, the veteran 
died from respiratory failure and gaso-hemoptysis which had 
resulted from extensive lung cancer and post-obstructive 
pneumonia.  

The above-cited medical records do not support a finding that 
the causes of the veteran's death, including respiratory 
failure, gaso-hemoptysis, lung cancer, or post-obstructive 
pneumonia originated during his active service.  The Board 
acknowledges the February 1954 clinical findings of a sore 
throat, a temperature, and an upper respiratory infection, as 
well as the veteran's July 1960 report of pneumonia and 
pleurisy in the prior month.  Importantly, however, no 
competent medical evidence has been presented to link any in-
service difficulty to the respiratory difficulties that were 
ultimately identified as leading to the veteran's death.  The 
only medical record which discusses the etiology of the 
veteran's pulmonary problem is a February 1993 medical record 
which includes a physician's opinion that the veteran's 
moderate restrictive lung disease was "probably secondary to 
a combination of obesity and heart disease."  Neither of 
these problems was linked to military service by one 
competent to provide such a medical nexus opinion.  
Additionally, there is no indication that lung cancer was 
manifested within one year of the veteran's separation from 
service.  38 C.F.R. §§ 3.307, 3.309.

It should also be pointed out that the available record does 
not include competent medical evidence supportive of the 
appellant's contention that the veteran's previously 
service-connected disorders caused or contributed to his 
demise.  (The certificate of death did not list any of the 
veteran's service-connected disabilities as factors which 
contributed in any way to his death.)  Without competent 
medical evidence associating the identified pulmonary factors 
leading to death with his active service, or relating in any 
way any service-connected disability to his demise, the claim 
of entitlement to service connection for the cause of his 
death cannot be found to be well grounded.  Caluza, supra.  

II.  Accrued Benefits

Generally, "periodic monetary benefits (other than insurance 
and servicemen's indemnity) under laws administered by the 
Secretary to which an individual was entitled at death under 
existing ratings or decisions . . . and due and unpaid for a 
period not to exceed two years, shall, upon the death of such 
individual be paid . . ." to certain survivor(s).  
38 U.S.C.A. § 5121(a) (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.1000(a) (1998).  Applications for accrued benefits must 
be filed within one year after the date of death.  
38 U.S.C.A. § 5121(c) and 38 C.F.R. § 3.1000(c).  

A.  Hypertension

As the Board pointed out in its July 1998 remand, the RO, by 
a June 1994 rating action, denied service connection for 
hypertension secondary to the service-connected anxiety 
neurosis.  In a letter dated on July 1, 1994, the RO notified 
the veteran of this denial.  On July 6, 1994, the RO received 
from the veteran's representative the veteran's notice of 
disagreement with the denial of this secondary service 
connection claim.  The veteran died on July [redacted] 1994.  
Consequently, the veteran's claim for service connection for 
hypertension secondary to service-connected anxiety was 
pending at the time of his death.  See Jones v. Brown, 
8 Vet.App. 558 (1996), rev'd sub nom. Jones v. West, 
136 F.3d 1296, 1299 (Fed. Cir. 1998).  Furthermore, one week 
after the veteran's death, the appellant filed her claim for 
accrued benefits on behalf of a helpless child.  

The threshold question that must be resolved with regard to 
the claim of entitlement to service connection for 
hypertension secondary to the service-connected anxiety 
neurosis is whether evidence that the claim is well grounded 
has been presented.  See 38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1998); Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  
As already noted above, a well-grounded claim is a plausible 
claim, one that appears to be meritorious.  See Murphy, 
1 Vet.App. at 81.  An allegation that a disorder is service 
connected is not sufficient; there must be evidence in 
support of the claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet.App. 609, 
611 (1992).  

Generally, in order for a claim of service connection to be 
well grounded, there must be proof of disability.  Brammer v. 
Derwinski, 3 Vet.App. 223 (1992); see also Rabideau v. 
Derwinski, 2 Vet.App. 141, 143 (1992) (requiring, for a 
well-grounded claim, competent evidence that a veteran indeed 
experienced the claimed disability).  In addition, there must 
also be evidence of incurrence or aggravation of a disease or 
injury in service, see Caluza, supra, and evidence of a nexus 
between the in-service disease or injury and subsequent 
disability.  Id.  Competent evidence demonstrating that a 
disability is due to, or was aggravated by, an already 
service-connected disability will also make a claim of 
service connection well grounded.  38 C.F.R. § 3.310.  

The service medical records in the present case are negative 
for complaints of, treatment for, or findings of 
hypertension.  In fact, the examination conducted in January 
1954 pursuant to the veteran's release from his first period 
of active duty demonstrated that his heart was normal.  His 
blood pressure reading at that time was determined to be 
106/78, and he specifically denied ever having experienced 
high or low blood pressure.  At the evaluation conducted in 
June 1958, the veteran again denied ever having experienced 
high blood pressure.  This examination showed that his heart 
was normal and that he had a blood pressure reading of 
108/78.  At the examination conducted in March 1960 in 
conjunction with the veteran's discharge from his second 
period of active military duty, he again denied ever having 
experienced high or low blood pressure.  This evaluation 
demonstrated that his heart was normal and that he had a 
blood pressure reading of 104/72.  

At the March 1970 VA examination, the veteran gave no history 
of hypertension.  This evaluation provided a blood pressure 
reading of 128/82.  Subsequently, a June 1987 medical report 
indicated that diagnosed hypertension was found to be stable.  
In November 1987, the veteran was hospitalized for five days 
for unstable angina.  A relevant diagnosis on discharge 
included hypertension.  Additional medical reports dated in 
March 1988 reflect a diagnosis of "significant" 
hypertension.  

Subsequent medical records dated from January 1992 to May 
1994 reflect treatment for, or simply a diagnosis of, 
hypertension.  In a May 1994 letter, the veteran's private 
physician explained that he had treated the veteran "since 
1974 with . . . [a]nxiety and . . . [h]ypertension."  

The Board acknowledges the contentions previously made that 
the veteran incurred hypertension as a result of his 
service-connected anxiety neurosis.  However, post-service 
medical reports reflect a diagnosis of, and treatment for, 
hypertension since only 1987, many years after the veteran's 
separation from active military duty.  38 C.F.R. §§ 3.307, 
3.309.  Significantly, these post-service records fail to 
include competent medical evidence associating the veteran's 
hypertension with service-connected anxiety.  The Board notes 
that, in the May 1994 letter, the veteran's private physician 
explained that he had treated the veteran "since 1974 
with . . . [a]nxiety and . . . [h]ypertension."  
Importantly, however, this document did not provide a 
statement from the physician specifically associating the 
veteran's hypertension with anxiety.  

Competent evidence of a nexus between the veteran's 
hypertension and service-connected disability is required for 
a finding of a well-grounded secondary service connection 
claim.  See Jones  v. Brown, 7 Vet.App. 134 (1994).  Such 
evidence is lacking in this case.  Because the claim of 
service connection for hypertension secondary to 
service-connected anxiety neurosis, for accrued benefit 
purposes, has been found to be not well grounded, it must be 
denied.  Edenfield v. Brown, 8 Vet.App. 384 (1995).

B.  Special Monthly Compensation

As the Board previously discussed in its July 1998 remand, 
the veteran, prior to his death in July 1994, had perfected a 
timely appeal with respect to the issue of entitlement to 
special monthly compensation on account of being housebound.  
Consequently, at the time of his demise, a claim for special 
monthly compensation on account of being housebound was 
pending.  Moreover, one week after the veteran's death, the 
appellant filed her claim for accrued benefits.  

According to applicable law and regulation, a veteran will be 
awarded special monthly compensation if he or she has a 
service-connected disability rated as totally disabling and 
either:  (1) has additional service-connected disability or 
disabilities independently ratable at 60 percent or more, 
separate and distinct from the 100 percent service-connected 
disability and involving different anatomical segments or 
bodily systems, or (2) by reason of service-connected 
disability or disabilities, is permanently housebound.  
38 U.S.C.A. § 1114(s) (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.350(i) (1998).  The requirement of "permanently 
housebound" will be considered to have been met when the 
veteran is substantially confined to his or her house (ward 
or clinical areas, if institutionalized) or immediate 
premises due to service-connected disability or disabilities 
which, with reasonable certainty, will remain throughout his 
or her lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. 
§ 3.350(i)(2).  

The veteran in the present case died on July [redacted] 1994.  At 
the time of his death, service connection had been granted 
for the following disabilities:  anxiety neurosis (100%), a 
scar on the distal phalanx of the left thumb (10%), residuals 
of a fracture of the base of the right fifth metacarpal (0%), 
and myofascitis of the lumbar spine (0%).  Clearly, while the 
veteran had a service-connected disability rated as totally 
disabling (anxiety neurosis), he did not have additional 
service-connected disability or disabilities independently 
ratable at 60 percent or more.  Additionally, no claim was 
pending at the time of the veteran's death for an increased 
evaluation of any of his service-connected disabilities.  
Consequently, in order to receive special monthly 
compensation on account of housebound status, the evidence 
must demonstrate that the veteran, prior to his death, was 
permanently housebound by reason of service-connected 
disability or disabilities.  See 38 U.S.C.A. § 1114(s) and 
38 C.F.R. § 3.350(i)(2).  

In this regard, the Board notes that, in an August 1993 
letter, a VA psychiatrist who had treated the veteran since 
1988 for a depressive and anxiety disorder expressed his 
opinion that the veteran would "remain disabled and 
substantially confined to his home and nearby area due to the 
above and his physical disorders for the rest of his life 
time."  Additionally, in a January 1994 letter, a private 
physician who had treated the veteran for several years noted 
the veteran's severe heart and advanced lung diseases as well 
as his then recent stroke.  This physician expressed his 
opinion that, in view of the veteran's multiple medical 
problems, the veteran was "completely and totally disabled 
on a permanent basis."  In the following month, another 
private physician explained that he had been treating the 
veteran, who was "totally and permanently disabled."  This 
physician did not elaborate on the specific disability(ies) 
which he considered to have rendered the veteran totally and 
permanently disabled.  

In March 1994, the VA psychiatrist who had written the August 
1993 letter reiterated his opinion that the veteran was 
"totally and permanently incapacitated due to a combination 
of factors."  In this second statement, the psychiatrist 
specified the disorders which rendered the veteran totally 
and permanently disabled.  Specifically, he cited the 
veteran's anxiety, depression, coronary artery disease, and 
osteogenesis imperfecta as factors which made him totally and 
permanently incapacitated.  According to this psychiatrist's 
statement, the veteran was "able to come for visits at the 
hospital only when accompanied."  

In May 1994, the private physician who had written the 
February 1994 letter (which described the veteran as totally 
and permanently disabled but did not specify the disabilities 
which rendered him so) explained that he had been treating 
the veteran since 1974 for anxiety and hypertension which had 
resulted in multiple strokes.  This physician stated that the 
veteran "now has bowel and bladder incontinence and is 
housebound."  

Additionally, in a statement dated in July 1994, less than 
two weeks before the veteran's death, a VA physician 
expressed his opinion that the veteran was "totally and 
permanently incapacitated due to a combination of factors, 
[including] anxiety, depression, coronary artery disease, and 
osteogenesis imperfecta."  According to the physician's 
statement, the veteran was "able to come for visits at the 
hospital only when accompanied."  

These medical records clearly indicate that, as a result of 
several disabilities, the veteran, prior to his death, was 
totally and permanently disabled and, as such, was 
substantially confined to his home for the rest of his life.  
Significantly, physicians who treated the veteran described 
both service-connected and nonservice-connected disabilities 
as factors which caused him to be totally and permanently 
disabled and substantially confined to his home for the rest 
of his life.  Among the nonservice-connected disabilities 
listed, the veteran had osteogenesis imperfecta with 
osteoporosis affecting the spine which was considered totally 
disabling of itself by the RO.  The evidence indicates that 
this disability caused the veteran to be confined to a bed or 
a wheelchair and appears to have been a significant factor in 
the medical opinions described above.  Other factors that 
were deemed significant by the aforementioned examiners 
included nonservice-connected hypertension, coronary artery 
disease, and residuals of a stroke, including bowel and 
bladder incontinence.  Although anxiety was included by most 
examiners in their opinions regarding the veteran's 
confinement to his home, it is evident from their comments 
that the service-connected disability was not a pivotal 
factor in the veteran's inability to leave his home.  
Consequently, the Board finds that the evidence demonstrating 
confinement did not show that such a state arose from 
service-connected disability or disabilities.  In such a 
case, special monthly compensation based on housebound status 
cannot be awarded.  See 38 U.S.C.A. § 1114(s); 38 C.F.R. 
§ 3.350(i)(2) (being permanently housebound for special 
monthly compensation purposes requires that such a condition 
be the direct result of service-connected disability or 
disabilities only).  



	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for the cause of the veteran's death is 
denied.  

Service connection for hypertension secondary to 
service-connected anxiety neurosis, for accrued benefit 
purposes, is denied.  

Special monthly compensation on account of being housebound, 
for accrued benefit purposes, is denied.  


REMAND

As noted in the introduction to this decision, a statement of 
the case which purportedly addressed a claim of entitlement 
to dependency and indemnity compensation under § 1318 was 
issued in August 1998.  However, upon close inspection, it 
appears clear that this issue was not substantively addressed 
by the RO in its analysis.  What prompted the RO to list this 
issue in the August 1998 statement of the case is not clear, 
but it now appears clear that the appellant desires to pursue 
an appeal of the RO's putative denial.  See the 
representative's October 1998 VA Form 9.  

As noted by the Board when it remanded the accrued benefits 
issues in July 1998, a statement of the case must be complete 
enough to allow an appellant adequate opportunity to present 
written and/or oral arguments before the Board.  Merely 
listing an issue and indicating that it was denied does not 
suffice.  The statement of the case must contain a summary of 
the evidence in the case, a summary of the applicable laws 
and regulations (with appropriate citations), a discussion of 
how such laws and regulations were applied by the RO, and the 
reasons for each determination.  38 U.S.C.A. § 7105(d)(1) 
(West 1991); 38 C.F.R. § 19.29 (1998).  Since the August 1998 
statement of the case provided the appellant no more 
information on the § 1318 issue than that the RO had denied 
it, a remand is required to correct the deficiencies in this 
statement.

Accordingly, the § 1318 issue is REMANDED for the following:

The RO should furnish the appellant with 
a supplemental statement of the case 
regarding the issue of entitlement to 
dependency and indemnity compensation 
under 38 U.S.C.A. § 1318.  The 
supplemental statement of the case should 
comply fully with the requirements of 
38 U.S.C.A. § 7105 and 38 C.F.R. § 19.29, 
including a recitation of all applicable 
laws.  

After the appellant and her representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review.  No action is required of the 
appellant until she receives further notice.  The purpose of 
this remand is to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this remanded 
issue.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1996) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

